COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00211-CR


RON MARCUS CHANDLER                                                 APPELLANT
SPENCER

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      Appellant Ron Marcus Chandler Spencer appeals from the trial court’s

revocation of his community supervision. In two points, he contends that the trial

court abused its discretion by revoking his community supervision and that his

five-year sentence constitutes cruel and unusual punishment. We will affirm.

      1
       See Tex. R. App. P. 47.4.
                          II. PROCEDURAL BACKGROUND

      Pursuant to a plea bargain, Spencer pleaded guilty to burglary of a

habitation.    The trial court convicted him and sentenced him to ten years’

confinement and a $1,000 fine but suspended imposition of the confinement

portion of his sentence and placed him on community supervision for ten years.

Approximately eight months later, the State filed a petition to revoke Spencer’s

community supervision, alleging that he had committed another offense, had

failed to report to his community supervision officer as directed, and had not

participated in a program as required under the terms of his community

supervision.    Spencer pleaded true to all of the allegations contained in the

State’s petition and, regarding punishment, presented evidence that he has a

brain tumor requiring continual radiation treatment and that he assisted

authorities on a related federal prosecution. The trial court revoked Spencer’s

community supervision and sentenced him to five years’ confinement.

III. SUFFICIENCY OF EVIDENCE TO SUPPORT COMMUNITY-SUPERVISION REVOCATION

      In his first point, Spencer argues that the trial court abused its discretion by

revoking his community supervision.           He argues that there is insufficient

evidence in the record to support his pleas of true to the allegations in the State’s

petition. But Spencer’s pleas of true, standing alone, are sufficient to support the

revocation of his community supervision. See Cole v. State, 578 S.W.2d 127,

128 (Tex. Crim. App. [Panel Op.] 1979); Fisher v. State, No. 02-10-00478-CR,

2011 WL 4916420, at *1–2 (Tex. App.—Fort Worth Oct. 13, 2011, no pet.) (mem.


                                          2
op., not designated for publication). Consequently, the trial court did not abuse

its discretion by revoking Spencer’s community supervision.      See Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665
S.W.2d 492, 493 (Tex. Crim. App. 1984). We overrule Spencer’s first point.

                        IV. PROPORTIONALITY OF SENTENCE

      In his second point, Spencer argues that his five-year sentence constitutes

cruel and unusual punishment, “particularly in light of his severe and profound

medical condition and the substantial assistance [he] provided to the government

in a related federal prosecution.”

      Spencer did not object to his punishment when it was imposed, nor did he

raise this complaint in a motion for new trial.    We have held on numerous

occasions that this type of claim must be preserved at the trial court level. See

Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d);

Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort Worth 2005, no pet.); see

also Cisneros v. State, No. 02-06-00103-CR, 2007 WL 80002, at *1 (Tex. App—

Fort Worth May 23, 2007, pet. ref’d) (mem. op., not designated for publication)

(collecting cases); cf. Burt v. State, 396 S.W.3d 574, 577 (Tex. Crim. App. 2013)

(“A sentencing issue may be preserved by objecting at the punishment hearing,

or when the sentence is pronounced.”).      Because Spencer did not raise his




                                       3
complaint in the trial court, the complaint is forfeited.2 We overrule Spencer’s

second point.

                                V. CONCLUSION

      Having overruled Spencer’s two points, we affirm the trial court’s judgment.



                                                  PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 6, 2014




      2
        Even if we were to reach the merits of Spencer’s complaint, his
punishment was within the statutory limits for the offense. See Tex. Penal Code
Ann. §§ 12.33(a), 30.02(c)(2) (West 2011). Punishment that is imposed within
the statutory limits and based upon the sentencer’s informed normative judgment
is generally not subject to challenge for excessiveness except in “‘exceedingly
rare’” situations. Kim, 283 S.W.3d at 476 (quoting Ex parte Chavez, 213 S.W.3d
320, 323–24 (Tex. Crim. App. 2006)); see also Davis v. State, 323 S.W.3d 190,
195–96 (Tex. App.—Dallas 2008, pet. ref’d) (stating that punishment within
statutory range was not excessive, cruel, or unusual when defendant argued that
the penitentiary could not provide treatment for his medical condition, AIDS).


                                        4